Evans, J.
Cooper was garnished under the writ of attachment as a. supposed debtor to Johnson, the attachment defendant. He answered, as garnishee, that, as a purchaser of real estate under contract from Johnson, he was owing her $1,000; that, on the other hand, she was owing .him on a promissory note the sum of about fááO, which he claimed as a just offset against the $1,000 otherwise due from him. It appeared, also, from his answer that, though the note held by him was, on its face, not yet due, it had been agreed by the maker that, in the event of the sale of the real estate purchased by him, the note should become due forthwith, and should be paid out of the proceeds of the real estate. To this answer of the garnishee, the plaintiff de*685murred, on the ground that the facts stated did not entitle the garnishee to the relief demanded. The demurrer was overruled. The answer of the garnishee was in no manner controverted. Evidence appears to have been introduced, however, at the hearing. The trial court found that the garnishee was entitled to the offset, and fixed his liability as garnishee for the amount remaining over and above such offset. We assume that the. appeal of plaintiff is from the order overruling the demurrer, although the abstract is silent on the question. There was no occasion for a demurrer, nor any statutory authority therefor. If the answer disclosed liability, that was sufficient for plaintiff’s purpose, without a demurrer. If it disclosed the contrary, then the plaintiff should have controverted the same. The real point argued by plaintiff is that the note, not being due, could not be offset against the garnishment. We need not pass upon the question. The answer of the garnishee pleaded an agreement with the maker of the note that it should be paid out of the proceeds of the sale. This was, itself, sufficient to authorize the offset. The record, therefore, discloses no error.
We pass upon the'merits of the appeal with some hesitancy, because of the doubtful sufficiency of the abstract to confer appellate jurisdiction upon us. There is nothing in the abstract, except the title of the case, which advises us which party has appealed, or that any party has appealed. Nor is the abstract signed by any party or attorney. We have had to draw upon the briefs of counsel for the actual state of the record.
We find no error, and the judgment entered below is— Affvrmed.
Ladd, C. J., Preston and Salinger, JJ., concur.